      Case 2:20-cv-00065-BSM-JJV Document 17 Filed 07/02/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

CORDELL NICHOLS, a/k/a                                                     PLAINTIFF
Quindel Johnson, Reg. #29494-044

v.                        CASE NO. 2:20-CV-00065 BSM

DEWAYNE HENDRIX, Warden,
Forrest City Low, et al.                                                DEFENDANTS

                                        ORDER

      The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Joe J. Volpe [Doc. No. 13] has been received. After carefully reviewing the record,

the RD is adopted. Nichols may proceed with his Bivens claim against Judith Lamarre and

his FTCA claim against the United States. Dewayne Hendrix is dismissed without prejudice

because Nichols has not pled a plausible claim against him. An in forma pauperis appeal

would not be taken in good faith.

      IT IS SO ORDERED this 2nd day of July, 2020.



                                                  UNITED STATES DISTRICT JUDGE
